Citation Nr: 1641050	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-26 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of a total disability based on individual unemployability (TDIU) on a schedular basis prior to May 16, 2011.

2.  Entitlement to an earlier effective date for the grant of a TDIU prior to May 16, 2011, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an earlier effective date for the grant of a TDIU prior to May 16, 2011, on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim for a TDIU was received on May 16, 2011, and although he had not worked for many years prior to that, he only met the schedular criteria (i.e., rating requirements) for a TDIU as of May 16, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to May 16, 2011, for TDIU on a schedular basis have not been met.  38 U.S.C. A . § 5110 (b)(2) (West 2014); 38 C.F.R. 
§§ 3.321 (b)(1), 3.400, 4.16 (a) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. A . § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  The claim for an earlier effective date for TDIU arises from a disagreement with the initially assigned effective date after TDIU was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. A . 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  Although a VA medical examination or opinion was not provided in connection with the claim for an effective date earlier than May 16, 2011, for the grant of a TDIU, the Board finds that one is not necessary to make a decision on the claim.  

As explained in the analysis section below, prior to May 16, 2011, the Veteran's service-connected disabilities did not meet the schedular criteria for a TDIU and factors warranting a referral for TDIU on an extraschedular basis were not present.  Under these circumstances, VA's duty to assist is met.

Earlier Effective for a TDIU

The Veteran seeks an effective date earlier than May 16, 2011, for the grant of TDIU.  He contends that he has not been able to work due to his service-connected disabilities since 2008.  See Veteran's VA Form 9.

A TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.  A TDIU may be granted under 38 C.F.R. § 4.16 (a) if he meets certain schedular rating requirements, or on an extra-schedular basis under § 4.16(b), even if he does not, so long as he is incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disability or disabilities.

A TDIU claim is a claim for increased compensation, so the effective date rules for increased compensation claims apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. §§ 3.400 (o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 
38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: 
(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400 (o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine 
(1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1 (r). While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a) (a provision that was in effect at the time this claim began and remains in effect for the pendency of this appeal), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution . If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Turning now to the facts and procedural history of this particular case, the Veteran contends his effective date should go back to March 11, 2008, which is the effective date of his diabetes mellitus and coronary artery disease disabilities.  See Veteran's VA Form 9.

The Board finds that the Veteran first filed a claim for a TDIU on May 16, 2011 when he submitted his VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  He nevertheless is not precluded from obtaining an earlier effective date up to one year prior to May 16, 2011 if it is shown he was entitled to this benefit within that immediately preceding year.  See 38 C.F.R. 
§ 3.400 (o)(2). 

The Board finds that the RO granted a TDIU on May 16, 2011, which is when the Veteran first met the schedular criteria for a TDIU.  Specifically, as of May 16, 2011, the Veteran was service-connected for coronary artery disease, rated as 60 percent disabling effective May 16, 2011; posttraumatic stress disorder (PTSD), rated as 30 percent disabling effective August 13, 2010; and type II diabetes mellitus, rated as 20 percent disabling effective March 11, 2008.

Prior to May 16, 2011, he did not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.16 (a).  That is, the Veteran was in receipt of the following ratings: coronary artery disease, rated as 30 percent disabling; PTSD, rated as 30 percent disabling; and type II diabetes mellitus, rated as 20 percent disabling.  Thus, prior to May 16, 2011, the Veteran had a combined rating of 60 percent.  As such, the Board finds that an earlier effective date for a TDIU on a schedular basis is not warranted for the period prior to May 16, 2011, as the Veteran did not meet the schedular criteria for TDIU prior to that date.

Consequently, the only possible avenue of recovery for him for an effective date between May 16, 2010 to May 15, 2011 (one year period prior to the May 16, 2011 TDIU claim), would be under the extra-schedular provisions of § 4.16(b).  As explained above, a TDIU may be granted on an extra-schedular basis under 
§ 4.16 (b) even though he fails to meet the percentage requirements, if it is established he is unemployable on account of service-connected disability or disabilities.  

The Board is precluded from assigning a TDIU on this alternative basis in the first instance, however, having instead to refer the matter to the VA Director of the Compensation service for this initial consideration.  See 38 C.F.R. § 4.16 (b); Barringer v. Peake, 22 Vet. App. 242 (2008).  

For these reasons, entitlement to an effective date earlier than May 16, 2011, must be denied on a schedular basis.  Entitlement to a TDIU on an alternative extra-schedular basis must be remanded for referral of the case to the VA Director of the Compensation Service, as discussed in the Remand portion of this decision below.


ORDER

Entitlement to an earlier effective date for the grant of a TDIU on a schedular basis prior to May 16, 2011, is denied.


REMAND

Regarding the time period prior to May 16, 2011, and as discussed in detail above, the Veteran did not meet the preliminary schedular criteria for a TDIU, but there is evidence suggesting he may be entitled to this benefit nonetheless on an extra-schedular basis. 

For example, in an April 2011 VA PTSD examination, the Veteran indicated that he stopped working full-time in 1993 because he was unable to tolerate stress.  The VA examiner also noted that the Veteran had difficulty in establishing and maintaining effective work relationships and had difficulty in adapting to stressful circumstances including work or a worklike settings.  The examiner then noted that the Veteran's service-connected PTSD disability impacted his ability to work.  Specifically, it was noted that the Veteran had retired early "because he could not tolerate the stress of work."  He also continued to be easily fatigued, which the examiner noted "may be partly due to sleep apnea and heart condition, but I believe there is also a component of depression that is limiting his ability to enjoy work and undermines his productivity." 
work or a worklike setting
Further, in May 17, 2010 VA genitourinary and heart examinations, it was noted that the Veteran had been unemployed for 10-20 years due to "lack of stamina" since the onset of his heart disease (i.e., coronary artery disease).  The effects of the Veteran's coronary artery disease on his occupational activities were noted to include lack of stamina, weakness, and fatigue.  

As the Board may not make this determination in the first instance, the claim must be remanded for formal referral to the VA Director of the Compensation Service for this special consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward this case to the Director of the Compensation Service for a determination of whether the Veteran was entitled to a TDIU on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b) for the time period from May 16, 2010, to May 15, 2011.

2.  Then readjudicate his claim for an earlier effective date for his TDIU (on this additional extra-schedular basis) in light of this and all other additional evidence.  If the claim continues to be denied, send him and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


